DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/AU2018/051281 filed November 30, 2018, which claims foreign priority to AUSTRALIA Document No. 2017904876 dated December 4, 2017 and AUSTRALIA Document No. 2018901789 dated May 22, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on October 1, 2020 in which Claims 3 and 5-12 are amended to change the breadth of the claims.  Claims 1-13 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed October 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4-13 are also rejected since these claims are dependent from Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Hirofumi et al (WO 2006004012 A1, provided with the IDS dated 10/08/2020).
	Applicants claim a method for producing a microbial cellulose pulp for the production of viscose dope, the method comprising the step of: exposing a microbial cellulose to a volume of water to form the microbial cellulose pulp for the production of viscose dope, wherein the cellulose concentration in the microbial cellulose pulp is less than 0.040 g of cellulose per mL of pulp.
	The Hirofumi et al WO publication discloses harvesting bacterial cellulose microfibrils, adding water, and subjecting the wet cellulose dispersed in water to high
In re Pearson, 494 F2d 1399; 181 USPQ 641 (CCPA, 1974); and In re Hack 114 USPQ 161.  This teaching in the Hirofumi et al WO publication anticipate the subject matter recited in current Claims 1-4, 9 and 10.  In the 6th paragraph of page of the Hirofumi et al WO publication, the text indicates that the maximum fiber diameter of the cellulose fiber of the invention thereof is 1500 nm or less, which clearly falls within the limitations recited in current Claim 5 wherein the text recites “the particle size distribution of the particles of cellulose in the pulp being D90 of less than 1700 μm”.  The maximum fiber diameter of the cellulose fiber of 1500 nm or less disclosed in the Hirofumi et al WO publication also falls within claimed limitations recited for current Claims 6 and 7 whereby the particle size distribution of the cellulose in the pulp has a D50 of less than 1200 μm and whereby the particle size distribution of the cellulose in the pulp has a D10 of less than 500 μm. 

Claim 12 is rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Nishiyama et al (US Patent No. 5,482,776, provided with the attached PTO-892).
Applicants claim viscose rayon fibres produced from viscose dope. 
The Nishiyama et al patent discloses a viscose rayon fiber (see title), which anticipates the viscose rayon fibres recited in Claim 12.  Even-though Claim 12 is recited as a product-by-process claim, the Office considers such types of claims as product claims since process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Hyden (Manufacture and properties of regenerated cellulose films, Ind. Eng. Chem., 21(5):405-10 (1929) , provided with the IDS dated 10/08/2020).
	Applicants claim a viscose sheet produced from viscose dope.
	The Hyden reference discloses a description of a uniform sheet of viscose (see page 407, left column, lines 30 and 31), which anticipates the viscose sheet recited in Claim 13.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623